                Case 20-10343-LSS              Doc 1819         Filed 12/11/20        Page 1 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 11

BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                                Jointly Administered
                           Debtors.
                                                                Ref Docket Nos. 901 & 1337


            FEE EXAMINER’S FINAL REPORT REGARDING FIRST
     AND SECOND QUARTERLY FEE APPLICATIONS OF ALIXPARTNERS, LLP

         Rucki Fee Review, LLC (“Rucki Fee Review”), the fee examiner appointed in the above-

captioned chapter 11 cases and acting in its capacity as such (the “Fee Examiner”), hereby submits

its final report (this “Final Report”) regarding the First Interim Application of AlixPartners, LLP,

Financial Advisor to the Official Committee of Unsecured Creditors for Allowance of

Compensation for Services Rendered and Reimbursement of Expenses for the Period from March

4, 2020 through April 30, 2020 [Docket No. 901] (the “First Quarterly Fee Application”) and the

Second Interim Application of AlixPartners, LLP, Financial Advisor to the Official Committee of

Unsecured Creditors for Allowance of Compensation for Services Rendered and Reimbursement

of Expenses for the Period from May 1, 2020 through July 31, 2020 [Docket No. 1337] (the

“Second Quarterly Fee Application” and together with the First Quarterly Fee Application, the

“Quarterly Fee Applications”) filed by AlixPartners, LLP (the “Firm”).




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address
is 1325 West Walnut Hill Lane, Irving, Texas 75038.
         Case 20-10343-LSS         Doc 1819      Filed 12/11/20     Page 2 of 7




                                    BACKGROUND

1. In performance of its fee and expense review procedures and in preparation of its initial

   report provided to the Firm (the “Initial Report”) and this Final Report designed to quantify

   and present factual data relevant to the requested fees, disbursements and expenses

   contained in the Quarterly Fee Applications consistent with its appointment order, Rucki

   Fee Review reviewed the monthly fee applications filed for the periods set forth in the

   Quarterly Fee Applications, including each of the billing and expense entries listed in the

   exhibits to such monthly fee applications, for compliance with section 330 of the

   Bankruptcy Code, Bankruptcy Rule 2016 and Local Rule 2016-2, as well as the U.S.

   Trustee Guidelines for Reviewing Applications for Compensation and Reimbursement of

   Expenses Filed Under 11 U.S.C. § 330—Appendix A and the Firm’s retention order.


2. Rucki Fee Review did not prepare informal memos related to monthly fee applications of

   the Firm, but instead included its issues and questions in its Initial Report provided to the

   Firm. Rucki Fee Review thereafter conferred with the Firm regarding the Initial Report,

   and following such conferral includes its recommendations in this Final Report.


                                     DISCUSSION

3. For the compensation period of March 4, 2020 through April 30, 2020, as set forth in the

   First Quarterly Fee Application, the Firm seeks interim bankruptcy court approval in the

   amount of $927,029.50 as actual, reasonable and necessary fees and for expense

   reimbursement of $0.00. For the compensation period of May 1, 2020 through July 31,

   2020, as set forth in the Second Quarterly Fee Application, the Firm seeks interim
         Case 20-10343-LSS         Doc 1819      Filed 12/11/20     Page 3 of 7




   bankruptcy court approval in the amount of $833,082.50 as actual, reasonable and

   necessary fees and for expense reimbursement of $0.00.


4. Although it examines the matter on a case-by-case basis based on the facts and

   circumstances of each case and each applicant’s role within a case (such as a firm

   responsible for coordinating filing and scheduling of and hearing on multiple professionals’

   fee applications) regardless of whether any given threshold is exceeded, Rucki Fee Review

   generally does not consider time spent on fee issues to be presumptively unreasonable

   where less than 7% of total time has been charged for preparing fee applications and

   addressing fee issues. It applies these guidelines on a cumulative basis. Through the

   conclusion of the second quarterly fee period the Firm has charged approximately 57.9

   hours and $31,298.00 for fees billed related to the Firm’s fee applications on a cumulative

   basis. This amounts to approximately 1.8% of total fees and subject to the agreed

   reductions set forth herein, Rucki Fee Review considers theses fees to be reasonable,

   necessary and appropriate.


5. Rucki Fee Review considers the staffing breakdown during the first quarterly fee period

   (percentage of hours billed by managing directors, directors, senior vice presidents, vice

   presidents, and associates, respectively) to be appropriate, as reflected in the Firm’s

   blended hourly rate of $748.03, which is equivalent to a director (the Firm’s second highest

   personnel tier) at the Firm’s hourly rates. Rucki Fee Review also considers the staffing

   breakdown to be appropriate for the second quarterly fee period, as reflected in the Firm’s

   blended hourly rate of $748.91 for the second quarterly fee period.
         Case 20-10343-LSS           Doc 1819      Filed 12/11/20      Page 4 of 7




6. Further to the Firm’s staffing, Rucki Fee Review notes that the Firm utilized 14

   professionals to perform its work during the first quarterly fee period, five of whom billed

   fewer than 15 hours during the first quarterly fee period. During the second quarterly fee

   period, the Firm utilized 14 professionals to perform its work during the second quarterly

   fee period, four of whom billed fewer than 15 hours during the second quarterly fee period.

   Rucki Fee Review gives additional scrutiny to time entries of those billing fewer than 15

   hours in a quarter to address if the utilization of such particular persons was necessary for

   the case, and after review requested the waiver of 1.2 hours of fees totaling $1,380.00 for

   the work of one of these professionals, who participated in conferences with other members

   of the Firm. The Firm agreed to this in compromise of Rucki Fee Review’s request.

   Subject to this and the other agreed reductions set forth herein, Rucki Fee Review also

   considers the Firm’s work (which included separate operational and forensic investigation

   personnel) more broadly to be well-coordinated both within the Firm and with its fellow

   professionals.


7. Local Rule 2016-2 provides in section (d) that all fee applications shall include complete

   and detailed activity descriptions; each activity description shall include the type of

   activity, each activity description shall include the participants to the activity; each activity

   description shall include the subject matter and shall be sufficiently detailed to allow the

   bankruptcy court to determine whether all the time, or any portion thereof, is actual,

   reasonable, and necessary and shall include a time allotment billed in tenths of an hour and

   not be “lumped” with other entries. Notwithstanding the Local Rule, and consistent with

   the practice of certain of the Bankruptcy Court’s Judges, Rucki Fee Review does not object
          Case 20-10343-LSS         Doc 1819      Filed 12/11/20      Page 5 of 7




   to “lumping” where a single timekeeper bills less than 0.5 hours during an entire day in the

   aggregate (not multiple lumped 0.5 entries).


8. Rucki Fee Review identified a small number of entries that it considers lumped or otherwise

   not fully compliant with the Local Rules for reasons such as not identifying the

   counterparties to e-mail discussions, which is not an uncommon practice. After conferral

   with the Firm, the Firm has agreed to a reduction of $1,237.70 on account of these entries

   in compromise of Rucki Fee Review’s request. For future fee applications, as with all other

   firms Rucki Fee Review has requested the Firm minimize the number of entries that employ

   phrasing such as “attention to” and “coordinate” which sometimes are vague as to what

   work was performed (i.e., drafting, reviewing, conferencing, etc.). Rucki Fee Review

   further requested that preparation time be separately billed from other activity, such as

   attending calls or hearings, and that the work done to prepare be specified wherever

   preparation time exceeds 2.0 hours in the aggregate for a given hearing or other event.

   Likewise, Rucki Fee Review requested the Firm ensure all e-mail correspondence and

   conferences identify the counterparties to the same.


9. Administrative tasks that are generally not compensable by a non-chapter 11 client or that

   are secretarial in nature are not compensable in chapter 11. Rucki Fee Review identified

   certain entries it considered administrative or potentially administrative in whole or in part.

   After conferral with the Firm, the Firm has agreed to a reduction of $4,082.00 in

   compromise of Rucki Fee Review’s request with respect to these entries.


10. Rucki Fee Review identified certain conferences, telephone calls or other matters that were

   billed inconsistently by the respective professionals, and/or conferences where the
         Case 20-10343-LSS          Doc 1819     Filed 12/11/20     Page 6 of 7




   counterparty to the conversation did not bill an itemized charge for the discussion. Rucki

   Fee Review acknowledges that the latter can result from a professional intentionally or

   inadvertently not billing for a conference that actually occurred. After discussion with the

   Firm, the Firm has agreed to a reduction of $4,733.50 on account of these entries,

   representing the full amount of the difference in the non-matching entries and no reduction

   for the entries without a corresponding entry, which Rucki Fee Review considers an

   appropriate compromise.


11. Rucki Fee Review requested the Firm waive certain of the Firm’s fees for hearing

   attendance in these chapter 11 cases. After discussion with the Firm, the Firm has agreed

   to a reduction of $12,000.00 on account of these fees in compromise of Rucki Fee Review’s

   request.


12. In addition to those other matters referenced herein, Rucki Fee Review requested the Firm

   waive or reduce certain entries for miscellaneous reasons. After discussion with the Firm,

   the Firm has agreed to a reduction of $11,095.50 on account of these entries in compromise

   of Rucki Fee Review’s request.


13. The Firm did not request the reimbursement of any expenses during the first or second

   quarterly fee periods. Accordingly, no discussion of expense reimbursement is necessary.


14. After accounting for the agreed fee reductions of $34,528.70 discussed herein, Rucki Fee

   Review considers the balance of the fees sought in the Quarterly Fee Applications to be

   reasonable, necessary and appropriate under the circumstances.
               Case 20-10343-LSS            Doc 1819        Filed 12/11/20       Page 7 of 7




                                              CONCLUSION

      15. Rucki Fee Review recommends the approval of the Second Quarterly Fee Application in

         the amount of $798,553.80 with respect to fees and the reimbursement of expenses in the

         amount of $0.00, which amounts reflect the reductions agreed to with the Firm set forth

         herein on account of the First Quarterly Fee Application and the Second Quarterly Fee

         Application.1

    Dated: December 11, 2020                              Respectfully submitted,
    Wilmington, Delaware
                                                          RUCKI FEE REVIEW, LLC
                                                          FEE EXAMINER

                                                          By: /s/ Justin H. Rucki
                                                             Justin H. Rucki
                                                             President of Rucki Fee Review, LLC




1
 As interim payment has already been made on account of the First Quarterly Fee Application, for interim payment
purposes these agreed reductions have been fully allocated to the interim approval of the Second Quarterly Fee
Application. The Firm may internally allocate a portion of these agreed reductions to the First Quarterly Fee
Application if it so desires.
